DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informality.  In line 2, “the base lens portion is thermosetting resin” should be corrected to “the base lens portion is a thermosetting resin” to be grammatically correct. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 5-6, 20, 22 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, lines 14-15, applicant is claiming “obtaining the spectacle lens by second curing the resin material” and then in lines 16-17 is claiming “after providing the optical element, introducing a resin material”. Applicant is apparently claiming the step of introducing the resin after the step of the second curing. Apparently the claiming of the step of introducing the resin should take place prior to the second curing. It is therefore not clear if the claimed “introducing the resin material” is being directed to the second curing or to a subsequent additional curing. As such, based on the order of the claimed limitations, the intended meaning is vague and indefinite. For purposes of examination, the assumed meaning is as set forth below:
“…the providing the optical element includes arranging resin material of the resin for forming the small beads by dropping to predetermined positions on a surface of the first mold part of the mold and first curing the resin material for forming the small beads;
after providing the optical element, introducing a resin material for forming the base portion of the spectacle lens into the cavity of the mold;
obtaining the spectacle lens by second curing the resin material that is a resin for forming the base portion;

disassembling the mold; and…”. 
With respect to claim 5, the claimed “wherein the small beads are made of a…..” renders the claim vague and indefinite. It is not clear if applicant is claiming: “wherein each of the small beads are made of…” (the assumed meaning for purposes of examination); or, instead, wherein at least one of the small beads are made of…”; or instead, wherein a plurality of the small beads are made of…”; or if some other meaning is intended. Further clarity is required. 
With respect to claim 6, the claimed “wherein the refractive power of the small beads is larger…..” renders the claim vague and indefinite. It is not clear if applicant is claiming: “wherein the refractive power of each of the small beads is larger…” (the assumed meaning for purposes of examination); or, instead, wherein the refractive power of at least one of the small beads is larger…”; or instead, wherein the refractive power of a plurality of the small beads is larger…”; or if some other meaning is intended. Further clarity is required. 
With respect to claim 20, the claimed “wherein the small beads are hemispherical…..” renders the claim vague and indefinite. It is not clear if applicant is claiming: “wherein each of the small beads are hemispherical…” (the assumed meaning for purposes of examination); or, instead, wherein at least one of the small beads are hemispherical…”; or instead, wherein a plurality of the small beads are hemispherical…”; or if some other meaning is intended. Further clarity is required. 
With respect to claim 22, the claimed “wherein the small beads are embedded…..with the convex object-side face of the base portion and exposed to the outside…” renders the claim vague and indefinite. It is not clear if applicant is claiming: “wherein each of the small beads are embedded…..with the convex object-side face of the base portion and each of the small beads being exposed to the outside…”; or, instead, if applicant is claiming “wherein at least one of the small beads are embedded…..with the convex object-side face of the base portion and said at least one small bead being exposed to the outside…”; or instead, if applicant is claiming “wherein a plurality of the small beads are embedded…..with the convex object-side face of the base portion and the plurality of the small beads are exposed to the outside…”; or if some other meaning is intended. Further clarity is required. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and based on the assumed meaning of the 112 rejection set forth above). 
Claims 3-7, 11, 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meaning of the 112 rejections set forth above)
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent  claim 1, none of the prior art either alone or in combination disclose or teach of the claimed spectacle lens production method specifically including, as the distinguishing features in combination with the other limitations, the base portion made of a resin material, an optical element embedded in the base portion and made of a different material than the base portion, providing the optical element to be arranged in a cavity of a mold that includes first and second mold parts that can be opened and closed, the optical element being a plurality of small beads each made of a resin different than the resin of the base portion, each small bead embedded in the base portion in a state of being partially exposed from the base portion, the providing step including arranging resin material for forming small beads by dropping to predetermined positions onto a surface of one of the mold parts and first curing the resin material for forming the small beads, after providing the optical element, introducing a resin material for forming the base portion into the cavity of the mold, obtaining the spectacle lens by second curing the resin material that is a resin for forming the base portion, disassembling the mold, detaching the spectacle lens from the mold. 
Examiner’s Comments
	For applicant’s information, the examiner attempted to call applicant’s representative to try and resolve these issues by an examiner’s amendment. The examiner placed two calls, in the course of a week, to applicant’s representative James Sze to discuss the above but unfortunately neither phone call was returned prompting this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 15, 2022